DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/22 has been acknowledged and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/719,157 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of copending Application No. 16/719,157 is anticipated the claims 1-12 and 18-21 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-21 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 2; Claim 2 lines 1-12 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 3; Claim 3 lines 1-8 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 4; Claim 4 lines 1-6 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 5; Claim 5 lines 1-7 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 6; Claim 6 lines 1-18 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 7; Claim 7 lines 1-6 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 8; Claim 8 lines 1-8 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 9; Claim 9 lines 1-21 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 10; Claim 10 lines 1-5 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 11; Claim 11 lines 1-4 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 12; Claim 12 lines 1-4 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 18; Claim 16 lines 1-7 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 19; Claim 17 lines 1-4 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 20; Claim 18 lines 1-5 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
Regarding claim 21; Claim 19 lines 1-8 of copending Application No. 16/719,157 discloses all of feature of claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 13-17 and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/719,157 in view of claims 1-26 of copending Application No. 16/719, 209.
Regarding claim 13; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for actuating the emitter comprises actuating the emitter to pulse the laser mapping pattern at a duration and frequency such that the laser mapping pattern is not visible to a user of the system. However, claim 13 in lines 1-4 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 14; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame. However, Claim 14 in lines 1-7 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 15; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for receiving the location of the critical tissue structure from the corresponding fluorescence system generating an overlay frame comprising the location of the critical tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. However, claim 15 in lines 1-8 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 16; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for sensing reflected electromagnetic by the pixel array comprises sensing reflected electromagnetic radiation resulting from the laser mapping pattern to generate a laser mapping exposure frame, and wherein the method further comprises: providing the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; providing the location of the critical tissue structure to the corresponding laser mapping system; and receiving a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system. However, claim 16 in lines 1-13 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 17; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for the critical tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. However, claim 17 in lines 1-3 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 22; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object. However, claim 22 in lines 1-10 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 23; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters. However, claim 23 in lines 1-4 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 24; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter. However, claim 24 in lines 1-4 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 25; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for actuating the emitter to emit the plurality of pulses of electromagnetic radiation comprises actuating the emitter to emit a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene. However, claim 25 in lines 1-5 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 26; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking. However, claim 22 in lines 1-5 of copending Application No. 16/719,209 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/719,209 for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.

Claims 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/719,157 in view of claims 26-29 of copending Application No. 16/735,943.
Regarding claim 27; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for at least a portion of the plurality of pulses of electromagnetic radiation comprise a hyperspectral emission comprising one of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a hyperspectral exposure frame based on the hyperspectral emission. However, claim 26 in lines 1-15 of copending Application No. 16/735,943 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/735,943 for the purpose of improving understanding of a three- dimensional structure of the examined region as well as a mapping of the different tissue or material types within the region.
Regarding claim 28; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for providing the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure based on the hyperspectral exposure frame; receiving the location of the critical tissue structure from the corresponding hyperspectral system, generating an overlay frame comprising the location of the critical tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. However, claim 27 in lines 1-12 of copending Application No. 16/735,943 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/735,943 for the purpose of improving understanding of a three- dimensional structure of the examined region as well as a mapping of the different tissue or material types within the region.
Regarding claim 29; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame based on emission of the laser mapping pattern, and wherein the method further comprises: providing the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; providing the location of the critical tissue structure to the corresponding laser mapping system; and receiving a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system. However, claim 28 in lines 1-14 of copending Application No. 16/735,943 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/735,943 for the purpose of improving understanding of a three- dimensional structure of the examined region as well as a mapping of the different tissue or material types within the region.
Regarding claim 30; Claims of copending Application No. 16/719,157 discloses all of feature of claimed invention except for the critical tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor. However, claim 29 in lines 1-3 of copending Application No. 16/735,943 teaches discloses all of feature of claimed invention. It would have been obvious to one having ordinary skill in the art before the effective of the filling date of claimed invention to combine claims of copending Application No. 16/719,157 with limitation above as taught by Claims of copending Application No. 16/735,943 for the purpose of improving understanding of a three- dimensional structure of the examined region as well as a mapping of the different tissue or material types within the region.
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al (US 2017/0142312) in view Nagamune (US 2014/0300750).
Regarding claim 1; Dal Mutto et al discloses a method comprising:
actuating an emitter (projection 106 @ figure 1) to emit a plurality of pulses of electromagnetic radiation (visible light and invisible light in figures 2a-2B);
sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation (paragraph [0071]: e.g., although a pixel receives light reflected from all light sources in the scene (such as ambient light), the light reflected from the projection source, in general, dominates the received irradiance from other light sources) with a pixel array (paragraph [0068]: e.g., sensor's pixel array integrate (or capture) light) of an image sensor (102, 104 @ figure 1) to generate a plurality of exposure frames (figures 4A-4B: e.g., frame 1 to frame 6);
a processor having a memory (108, 110 @ figure 1) is configured to:
detecting motion (paragraphs [0019]-[0020]: e.g., detect motion portions of the second images in accordance with locations of the first portions and the second portions) across two or more sequential exposure frames (figures 4A-4B) of the plurality of exposure frames (figures 4A-4B: e.g., frame 1 to frame 6);
compensating for the detected motion (paragraph [0020]: e.g., the memory may further store instructions that, when executed by the processor, cause the processor to compensate for motion using optical flow estimation by: detecting portions of the images of the cameras subject to motion); and
combining the two or more sequential exposure frames to generate an image frame (paragraphs [0111] and [0140]: e.g., a processor receives k frames of n images, where each frame includes one image acquired by each of the n cameras in the depth camera system 100. For example, in the case of a depth camera system that includes two (n=2) cameras--a master camera and a slave camera--one image frame will include a master image M and a slave image S). see figures 1-11
Dal Mutto et al discloses all of feature of claimed invention except for the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm. However, Nagamune teaches that it is known in the art to provide the pulses of electromagnetic radiation (5 @ figure 1) emitted by the emitter (1 @ figure 1) comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm (figures 5-6 and 8-11 and paragraph [0040]: e.g., a red wavelength region or "R wavelength region" which is at a central wavelength around 564 nm and in a wavelength range around 400 nm to around 680 nm, a cell which has sensitivity in a green wavelength region or "G wavelength region" which is at a central wavelength around 534 nm and in a wavelength range around 400 nm to around 650 nm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm as taught by Nagamune for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.
It is noted that the term “at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; an excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern” is alternative. For the purpose’s examination, this limitation is considered to be “the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm”.
Regarding claim 4; Dal Mutto et al discloses the two or more sequential exposure frames (paragraphs [0111] and [0140]) comprises a red exposure frame, a green exposure frame, and a blue exposure frame (figures 2A-2B), and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue (“RGB”) image frame (paragraph [0056]: e.g., the image sensors 102a and 104a are conventional visible light sensors. In some embodiments of the present invention, the system includes one or more visible light cameras (e.g., RGB cameras)).
Regarding claim 13; Dal Mutto et al discloses actuating the emitter (106 @ figure 1) to pulse the laser mapping pattern (RGB is visible light in figures 2A-2B) at a duration and frequency such that the laser mapping pattern is not visible (invisible light, e.g., infrared light and paragraph [0048]: e.g., the pattern is a dot pattern that is designed such that every local patch of the pattern is unique across the entire emitted pattern. The projection system may emit visible light (e.g., light within the human visible spectrum) or may emit invisible light (e.g., light outside of the human visible spectrum, such as infrared light)) to a user of the system.
Regarding claim 19; Dal Mutto et al discloses the two or more sequential exposure frames (frame 1 to frame 6 in figures 4A-4B) are captured sequentially in time based on two or more pulses of electromagnetic radiation emitted by the emitter (106 @ figure 1) sequentially in time (paragraph [0111]: e.g., the bright and dark image frames Ib and Id also correspond to a sequence of patterns P projected by the projection system 106, such as: Pd0, Pb1, Pb2, Pb3,. .. "Dark" patterns Pd1, may correspond to, for example, a shorter projection interval T, or a lower projected illumination level than "bright" patterns Pbj).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al in view Nagamune as applied to claim 1 above, and further in view of Kim et al (US 2017/0374281).
Regarding claim 5; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for the two or more sequential exposure frames comprises a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame. However, Kim et al teaches that it is known in the art to provide the two or more sequential exposure frames comprises a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame (paragraph [0008]: e.g., the electronic device may process images by converting the red, green, blue (RGB) color format of an image including red, green, and blue components to a YCbCr image format including a luminance (or luma) component, a blue chrominance (or chroma) component, and a red chrominance {or chroma) component. For example, the electronic device may control (for example, increase) the brightness of an image by controlling (for example, increasing) the luminance component of the YCbCr image format of the image). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Kim et al for the purpose of improving quality using a plurality of color images acquired under different capturing conditions.

Claims 10-12, 20-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al in view Nagamune as applied to claim 1 above, and further in view of Blanquart et al (US 2016/0183775).
Regarding claim 10; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array of the image sensor, wherein the readout period is a duration of time when active pixels in the pixel array are read. However, Blanquart et al teaches that it is known in the art to provide sensing the reflected electromagnetic radiation (claim 26: e.g., sensing reflected electromagnetic radiation from said pulse with a pixel array) comprises sensing during a readout period (figures 2A-2D and 5) of the pixel array (122 @ figure 1) of the image sensor (120 @ figure 1), wherein the readout period (figure 5) is a duration of time when active pixels in the pixel array (122 @ figure 1) are read. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.
Regarding claim 11; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration. However, Blanquart et al teaches that it is known in the art to provide actuating the emitter (100 @ figure 1) comprises actuating the emitter to emit, during a pulse duration (figure 3), a plurality of sub-pulses of electromagnetic radiation (402, 404, 406 figure 4) having a subduration shorter than the pulse duration (figure 4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.
Regarding claim 12; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for actuating the emitter comprises actuating to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse. However, Blanquart et al teaches that it is known in the art to provide actuating the emitter (100 @ figure 1) comprises actuating to emit two or more wavelengths (pulse wavelengths 402, 404, 406 @ figure 4) simultaneously as a single pulse or a single sub-pulse. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.
Regarding claim 20; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image be generated based on the sensed reflected electromagnetic radiation. However, Blanquart et al teaches that it is known in the art to provide sensing the reflected electromagnetic radiation (claim 26) comprises sensing with a first pixel array (2902 @ figure 29A) and a second pixel array (2904 @ figure 29A) such that a three-dimensional image (paragraph [0162]: e.g., a monolithic sensor 2900 having a plurality of pixel arrays for producing a three-dimensional image) be generated based on the sensed reflected electromagnetic radiation. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.
Regarding claim 21; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. However, Blanquart et al teaches that it is known in the art to provide actuating the emitter (100 @ figure 1) comprises actuating the emitter (100 @ figure 1) to emit a sequence of pulses of electromagnetic radiation (paragraph [0075] and [0047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame) repeatedly sufficient for generating a video stream comprising a plurality of image frames (figure 7D) and paragraph [0087]: e.g., pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . ..} scheme to obtain the luminance data. Such a configuration would create a video stream), wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (figure 14 and paragraph [0099]: e.g., The memory writer block takes as its input the RGBG video stream at 1402 and writes each frame to its correct frame memory buffer at 1404 (the memory writer triggers off the same pulse generator 1410 that runs the laser light source). As illustrated at 1404, writing to the memory follows the pattern. Red, Green 1, Blue, Green 2, and then starts back with Red again. At 1406, the memory reader reads three frames at once to construct an RGB pixel). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.
Regarding claim 22; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object. However, Blanquart et al teaches that it is known in the art to provide sensing reflected electromagnetic radiation by the pixel array (122 @ figure 1) of the image sensor (120 @ figure 1) comprises generating a laser mapping exposure frame (105a, 105b, 105c @ figure 1) by sensing reflected electromagnetic radiation resulting from the emitter (100 @ figure 1) pulsing the laser mapping pattern (R,B, G @ figure 1), wherein the laser mapping exposure frame (105a, 105b, 105c @ figure 1) comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object (110 @ figure 1 and paragraph [0026]: e.g., endoscopes, used in, for example, arthroscopy and laparoscopy, are designed such that the image sensors are typically placed within a hand-piece unit. In such a configuration, an endoscope unit must transmit the incident light along its length toward the sensor via a complex set of precisely coupled optical components, with minimal loss and distortion). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.
It is noted that the term "one or more of:" is alternative. Therefore, the limitation is considered to be examined “information for determining real time measurements comprising a distance from an endoscope to an object".
Regarding claim 25; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for actuating the emitter to emit the plurality of pulses of electromagnetic radiation comprises actuating the emitter to emit a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene. However, Blanquart et al teaches that it is known in the art to provide actuating the emitter (1090 @ figure 1) to emit the plurality of pulses of electromagnetic radiation (105a, 105b, 105c @ figure 1) comprises actuating the emitter (100 @ figure 1) to emit a plurality of tool-specific laser mapping patterns (R, B, G @ figure 1) for each of a plurality of tools (R, G, B @ figure 1) within a scene (110 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.
Regarding claim 26; Dal Mutto et al in view of Nagamune discloses all of feature of claimed invention except for the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking. However, Blanquart et al teaches that it is known in the art to provide the laser mapping pattern (622, 626, 630 @ figure 6) emitted by the emitter (100 @ figure 1) comprises a first output (624 @ figure 6) and a second output (628 @ figure 6) that are independent from one another (process and display image [634 @ figure 6]), wherein the first output (624 @ figure 6) is for light illumination and the second output (628 @ figure 6) is for tool tracking. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Dal Mutto et al with limitation above as taught by Blanquart et al for the purpose of improving enhance image quality and color accuracy.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al in view Nagamune and Blanquart et al as applied to claim 22 above, and further in view of Bedilian et al (US 2014/0201666).
Regarding claims 23-24; Dal Mutto et al in view Nagamune and Blanquart et al combination discloses all of feature of claimed invention except for the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters. However, Bedilian et al teaches that it is known in the art to provide the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters or one millimeter (paragraph [0080]: e.g., the reconstructed 3D image can accurately detect and recognize all types of gestures (e.g., moving a finger a distance of less than one centimeter to greater than a meter) in real time). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Dal Mutto et al with limitation above as taught by Bedilian et al for the purpose of improving accuracy high detection sensitivity.

Allowable Subject Matter
Claims 2-3, 6-9, 14-18, and 27-30 would be allowable if filling a Terminal Disclaimer to overcome Non-status Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-3, 6-9, 14-18, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including the compensating for the detected motion comprises: upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame; upscaling the first exposure frame without using interpolation to generate a second upscaled frame, wherein the second upscaled frame comprises a first set of empty pixels; and filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame in set forth of claim 2.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including sensing the reflected electromagnetic radiation comprises: generating a first exposure frame based on a pulse of electromagnetic radiation of a first color partition; generating a second exposure frame based on a pulse of electromagnetic radiation of a second color partition; and generating a third exposure frame based on a pulse of electromagnetic radiation of the first color partition; wherein the second exposure frame is captured between the first exposure frame and the third exposure frame; wherein detecting motion across the two or more sequential exposure frames comprises calculating a relative motion estimate based on the first exposure frame and the third exposure frame using block matching; and wherein compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the relative motion estimate in set forth of claim 6.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including further comprises performing bilinear interpolation on luminance data in the two or more sequential exposure frames to generate a first upscaled dataset; performing bicubic interpolation on the luminance data to generate a second upscaled dataset; and calculating a baseline with no interpolation of the luminance data to generate a third upscaled dataset in set forth of claim 8.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame in set forth of claim 14.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array in set forth of claim 18.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including at least a portion of the plurality of pulses of electromagnetic radiation comprise a hyperspectral emission comprising one of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a hyperspectral exposure frame based on the hyperspectral emission in set forth of claim 27. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Blanquart et al (US 2014/0267654) discloses methods, systems, and computer program products for producing an image in light deficient environments having cancelled fixed pattern noise.

This is a First action Final of applicant's earlier Application No. 16/719,242.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chowdhury Tarifur can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 16, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2877